DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020m 8/14/2020, 5/19/2022 and 10/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant should note that the large number of references in the attached IDS from 2/25/2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term EX-PRESS®, Weck-Cel®, InnFocus MicroShunt®, XEN®, iStent®, Glaukos®, HydrusTM , CyPass®, Solx®, iStent Supra®, Trabectome®, Baerveldt®, Ahmen®, Molteno®, and Molteno3®    , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claims 54, 62, 70, and 78 are objected to because of the following informalities:
In claim 54, line 6, “the bleb” should be –wherein the bleb--.
In claim 62, line 7, “the implant” should be –wherein the implant--.
In claim 70, line 5, “the implant” should be –wherein the implant--.
In claim 70, line 8, “wherein” should be –and wherein--.
In claim 78, line 6, “the bleb” should be –wherein the bleb--.
In claim 78, line 9, “the bleb” should be –the bleb; and--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "the subconjunctival space" in line 5 and “the conjunctiva” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 55-61 inherit the deficiencies of claim 54 and are likewise rejected.
Claims 56, 57, and 61 recite the limitation "the target" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –the target area--.
Claim 57 recites the limitation “a center” in line 2. It is not clear what center this is referring to. 
Claim 57 recites “the perimeter” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is also not clear what perimeter this is referring to.
Claims 59 and 60 recite the limitation "the target” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –the target area--.
Claim 59 recites the limitation “the dose anywhere on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim 60 recites the limitation “the dose at any point on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claims 59 and 60 should probably be amended to:
59. (Currently Amended) The method of claim 54, wherein the radioisotope delivers a dose of beta radiation to the target area, the dose delivered anywhere on the target area is from 250 cGy to 1500 cGy.

60. (Currently Amended) The method of claim 54, wherein the radioisotope delivers a dose of beta radiation to the target area, the dose delivered at any point on the target area at a depth is within 20% of a dose at any other point on the target area at the depth.

Claim 62 recites the limitation "the conjunctiva" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 63-69 inherit the deficiencies of claim 62 and are likewise rejected.
Claims 64, 65, and 69 recite the limitation "the target" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –the target area--.
Claim 65 recites the limitation “a center” in line 2. It is not clear what center this is referring to. 
Claim 65 recites “the perimeter” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is also not clear what perimeter this is referring to.
Claims 67 and 68 recite the limitation "the target” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –the target area--.
Claim 67 recites the limitation “the dose anywhere on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim 68 recites the limitation “the dose at any point on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claims 67 and 68 should probably be amended to:
67. (Currently Amended) The method of claim 62, wherein the radioisotope delivers a dose of beta radiation to the target area, the dose delivered anywhere on the target area is from 250 cGy to 1500 cGy.

68. (Currently Amended) The method of claim 62, wherein the radioisotope delivers a dose of beta radiation to the target area, the dose delivered at any point on the target area at a depth is within 20% of a dose at any other point on the target area at the depth.

Claim 70 recites the limitation "the conjunctiva" in line 5 and “the presence” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 71-77 inherit the deficiencies of claim 70 and are likewise rejected.
Claims 72, 73, and 77 recite the limitation "the target" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –the target area--.
Claim 73 recites the limitation “a center” in line 2. It is not clear what center this is referring to. 
Claim 73 recites “the perimeter” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is also not clear what perimeter this is referring to.
Claims 75 and 76 recite the limitation "the target” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –the target area--.
Claim 75 recites the limitation “the dose anywhere on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim 76 recites the limitation “the dose at any point on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claims 75 and 76 should probably be amended to:
75. (Currently Amended) The method of claim 70, wherein the radioisotope delivers a dose of beta radiation to the target area, the dose delivered anywhere on the target area is from 250 cGy to 1500 cGy.

76. (Currently Amended) The method of claim 70, wherein the radioisotope delivers a dose of beta radiation to the target area, the dose delivered at any point on the target area at a depth is within 20% of a dose at any other point on the target area at the depth.

Claim 78 recites “a radioisotope composition” then later states “the method comprising:”. This is unclear because it cannot be determined if the claim is directed to the composition or the method.
Claim 78 recites “a radioisotope composition” in line 1. However, there are no structural components being claimed which makes the claim unclear. 
Claim 78 recites the limitation “the subconjunctival space” in line 5 and "the conjunctiva" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 79-85 inherit the deficiencies of claim 70 and are likewise rejected.
Claims 80-81 and 83-85 recite the limitation "the target" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –the target area--.
Claim 81 recites the limitation “a center” in line 2. It is not clear what center this is referring to. 
Claim 81 recites “the perimeter” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is also not clear what perimeter this is referring to.

Claim 83 recites the limitation “the dose anywhere on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim 84 recites the limitation “the dose at any point on the target” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claims 83 and 84 recite the limitation “the radioisotope” in line 1. There is insufficient antecedent basis for this limitation in the claim. This should probably be –the radioisotope composition--.
Claims 83 and 84 should probably be amended to:
83. (Currently Amended) The composition of claim 78, wherein the radioisotope composition is configured to deliver[s] a dose of beta radiation to the target area, the dose delivered anywhere on the target area is from 250 cGy to 1500 cGy.

84. (Currently Amended) The composition of claim 78, wherein the radioisotope composition is configured to deliver[s] a dose of beta radiation to the target area, the dose delivered at any point on the target area at a depth is within 20% of a dose at any other point on the target area at the depth.
Claims 83-85 recite “the method of claim 78” in line 1. This is unclear because claim 78 is directed to a composition. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 78-83 and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Beta irradiation: new used for an old treatment: a review” by Kirwan et al. (hereinafter Kirwan).
In regards to claim 78 and 79, assuming it is directed to a composition, Kirwan shows on page 207, col 2 (Beta radiation) and pages 211- 213 various compositions that emit beta radiation such as Strontium-90 and Ruthenium-106. These are compositions that are beta emitters used in beta radiation therapy administered to eyes of patients for certain types of ophthalmology treatments. 
Note that claim 78 does not currently claim any physical/structural component, thus Kirwan meets the limitations of the claim.
In regards to claims 80-82 and 85, Kirwan discloses the limitations of claim 78. The limitations of claims 80-82 further limit a process or components in the process that are not positively recited as part of the composition. Due to the 112 issues of the claim Kirwan meets the limitations of the claim.
In regards to claim 83, Kirwan discloses the limitations of claim 78. In addition, Kirwan states that the radioisotope delivers doses of beta radiation to targets with doses from 250 cGy to 1500 cGy depending on the application (pages 210- 213; pages 210 and 211 have cases where 750 cGy is the dosage of beta radiation for drainage surgery, which falls within the claimed range.).

Claim(s) 78-82 and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Biodegradable radioactive implants for glaucoma filtering surgery produced by ion implantation” by Assmann et al. (hereinafter Assman).
In regards to claim 78 and 79, assuming it is directed to a composition, Assmann shows on page 109-110, radioactive glaucoma implants which include phosphorus-32 as the beta emitting radionuclide. Note that claim 78 does not currently claim any physical/structural component, thus Assman meets the limitations of the claim.
In regards to claims 80-82 and 85, Assman discloses the limitations of claim 78. The limitations of claims 80-82 further limit a process or components in the process that are not positively recited as part of the composition. Due to the 112 issues of the claim Kirwan meets the limitations of the claim.

Claim(s) 78-83 and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Effect of β radiation on success of glaucoma drainage surgery in South Africa: randomised controlled trial” by Murdoch et al. (hereinafter Murdoch).
In regards to claim 78 and 79, assuming it is directed to a composition, Murdoch shows on pages 1-2 the use of Strontium-90 or Yttrium -90 as the beta emitting radionuclide. Note that claim 78 does not currently claim any physical/structural component, thus Kirwan meets the limitations of the claim.
In regards to claims 80-82 and 85, Murdoch discloses the limitations of claim 78. The limitations of claims 80-82 further limit a process or components in the process that are not positively recited as part of the composition. Due to the 112 issues of the claim Murdoch meets the limitations of the claim.
In regards to claim 83, Murdoch discloses the limitations of claim 78. In addition, Murdoch states that the process uses a beta emitting radioisotope (Strontium-90 or Yttrium -90) that delivers doses of beta radiation to targets with doses of 1000 cGy (pages 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 54, 55, 59, 60, 62, 63, 67, 68, 70, 71, 75, 76, 78-79, 83, and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Beta irradiation: new used for an old treatment: a review” by Kirwan et al. (hereinafter Kirwan) in view of US 2009/0124955 (Ayyala).
Regarding claim 54, Kirwan teaches a method of maintaining a functioning drainage bleb in the eye of a patient being treated for glaucoma (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy compared to trabeculectomy alone in a cohort of uncomplicated cases of primary open-angle glaucoma in Hong Kong. Surgical failure was significantly reduced in the irradiated eyes compared to the control eyes; pg 208, col 2, para 3; In rabbit models, which show a considerably more aggressive healing response than man, focal beta radiation attenuates wound healing and prolongs bleb survival), the method comprising: formation of a bleb that functions to drain aqueous humor (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy; (trabeculectomy forms a bleb to drain aqueous humor)); applying a radioisotope that emits beta radiation to a target area of the eye (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), wherein the target area is at least a portion of the bleb (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation); wherein the beta radiation reduces or inhibits a fibrotic process and inflammation that causes bleb failure (pg 208, col 2, para 3; In rabbit models, which show a considerably more aggressive healing response than man, focal beta radiation attenuates wound healing and prolongs bleb survival. These studies demonstrated reduced fibroblast numbers, without excessive inflammation), and 
wherein the beta radiation is effective to maintain the drainage function of the bleb (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy compared to trabeculectomy alone in a cohort of uncomplicated cases of primary open-angle glaucoma in Hong Kong. Surgical failure was significantly reduced in the irradiated eyes compared to the control eyes), but does not specifically teach implanting a Minimally Invasive Glaucoma Surgery (MIGS) implant within the eye, wherein the implant is inserted trans-sclerally and causes formation of a bleb in the subconjunctival space of the eye or in a space between the conjunctiva and Tenon's capsule; and wherein the application of beta radiation is from the implant. 
Nonetheless, Ayyala teaches wherein a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising antifibrotic agents is implanted within the eye of a patient being treated for glaucoma wherein the implant is implanted trans-sclerally to form a bleb in the subconjunctival space (para [0023]; My method delivers the antifibrotic agent into a wound produced by surgical intervention in the eye. For example, an implant member carrying the antifibrotic agent may be inserted into the subconjunctival space, and the agent is released over a prolonged period in a slow and sustained fashion to reduce postoperative fibrosis ... The implant member may be inserted locally in a limbal pocket of the eye to inhibit limbal scar tissue from obstructing the eye's deep scleral pocket opening in deep sclerectomy/viscocanulostomy eye operations or trabeculectomy), and since Kirwan teaches wherein beta radiation is used in place of antifibrotic agents for improved dosimetry control (pg 211, col 2, para 2; The use of antiproliferatives has revolutionized glaucoma drainage surgery. However, the use of liquid anti metabolites may be associated with problems. The variability of the delivery of the drug between the impregnated sponge and the subconjunctival tissues means that accurate dosimetry has proven extremely difficult; pg 212, col 1, para 1; Application of beta radiation is rapid and convenient, and the focal nature of application reduces the risk of accidental overdosage. Both dosimetry and the area treated can be controlled with accuracy), it would have been obvious to one of ordinary skill in the art to combine the teachings of Ayyala with that of Kirwan to replace the antiproliferative agent with the radioisotope in the implant, and to modify the method such that a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising the radioisotope is implanted within the eye of a patient being treated for glaucoma wherein the implant is implanted trans-sclerally to form a bleb in the subconjunctival space or between the conjunctiva and Tenon's capsule such that the application of beta radiation is from the implant, to achieve the benefits of radionucleotide beta radiation over conventional methods of glaucoma treatment using implants containing antiproliferative agents.
In regards to claim 55, Kirwan and Ayyala disclose the limitations of claim 54. In addition, Kirwan states on page 207, col 2 (Beta radiation) and pages 211- 213 that Strontium-90 and Ruthenium-106 are the beta emitters used in beta radiation therapy administered to eyes of patients for certain type of ophthalmology treatments. 
In regards to claim 59, Kirwan and Ayyala disclose the limitations of claim 54. In addition, Kirwan states that the radioisotope delivers doses of beta radiation to targets with doses from 250 cGy to 1500 cGy depending on the application (pages 210- 213; pages 210 and 211 have cases where 750 cGy is the dosage of beta radiation for drainage surgery, which falls within the claimed range.).
Regarding claim 60, Kirwan in view of Ayyala teaches limitations of claim 54. Kirwan further teaches wherein a dose of beta radiation is delivered to the target (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), but does not specifically teach wherein the dose at any point on the target is within 20% of a dose at any other point on the target. Nonetheless, Kirwan teaches wherein the beta radiation attenuates very rapidly away from the source (pg 207, col 2, para 2; Beta radiation is a particulate radiation consisting of high-speed electrons, which are rapidly attenuated by biological tissues (2 MeV beta particles have a range of only 1.cm in water). This makes it very useful for superficial radiation treatments where deep tissue penetration is undesirable), and wherein the shape of the source can be custom modified (pg 208, col 1, para 2 - col 2, para 1; The 90Sr source is commercially available for use in pterygium surgery ... These sources have also been used with trabeculectomy ... The dimensions of this source, 11.mm diameter (round) and 3.mm thickness, are not ideal for trabeculectomy, as excellent exposure is required for application ... In future, a custom-shaped device may be available. The source we are using is available with a mask to allow delivery to particular areas), it would have been obvious to one of ordinary skill in the art to design an implant shape taking advantage of the attenuation characteristics such that the dose at any point on the target is within 20% of a dose at any other point on the target, through routine experimentation in order to arrive at the optimum range for therapy administration.

Regarding claim 62 Kirwan teaches a method of reducing intraocular pressure (IOP) in an eye (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy compared to trabeculectomy alone in a cohort of uncomplicated cases of primary open-angle glaucoma in Hong Kong. Surgical failure was significantly reduced in the irradiated eyes compared to the control eyes; (a successful trabeculectomy reduces the intraocular pressure of the eye)), said forming of a bleb for draining aqueous humor (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy; (trabeculectomy forms a bleb to drain aqueous humor)); 
applying beta radiation from a radioisotope that emits beta radiation to a target area of the eye (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), wherein the target area is at least a portion of the bleb (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation); wherein the beta radiation is effective for reducing an Intraocular Pressure (IOP) of the eye (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy compared to trabeculectomy alone in a cohort of uncomplicated cases of primary open-angle glaucoma in Hong Kong. Surgical failure was significantly reduced in the irradiated eyes compared to the control eyes; (a successful trabeculectomy reduces the intraocular pressure of the eye)), but does not specifically teach implanting a Minimally Invasive Glaucoma Surgery (MIGS) implant within an eye of a patient being treated for glaucoma, wherein the implant is inserted between an anterior chamber of the eye and a subconjunctival space of the eye or between the anterior chamber of the eye and a space between the conjunctiva and Tenon's capsule, the implant causes formation of the bleb; and wherein the application of beta radiation is from the implant. Nonetheless, Ayyala teaches wherein a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising antifibrotic agents is implanted within the eye of a patient being treated for glaucoma wherein the implant is inserted between an anterior chamber of the eye and a subconjunctival space of the eye to form a bleb in the subconjunctival space (para [0023]; My method delivers the antifibrotic agent into a wound produced by surgical intervention in the eye. For example, an implant member carrying the antifibrotic agent may be inserted into the subconjunctival space, and the agent is released over a prolonged period in a slow and sustained fashion to reduce postoperative fibrosis ... The implant member may be inserted locally in a limbal pocket of the eye to inhibit limbal scar tissue from obstructing the eye's deep scleral pocket opening in deep sclerectomy/viscocanulostomy eye operations or trabeculectomy), and since Kirwan teaches wherein beta radiation is used in place of antifibrotic agents for improved dosimetry control (pg 211, col 2, para 2; The use of antiproliferatives has revolutionised glaucoma drainage surgery. However, the use of liquid anti metabolites may be associated with problems. The variability of the delivery of the drug between the impregnated sponge and the subconjunctival tissues means that accurate dosimetry has proven extremely difficult; pg 212, col 1, para 1; Application of beta radiation is rapid and convenient, and the focal nature of application reduces the risk of accidental overdosage. Both dosimetry and the area treated can be controlled with accuracy), it would have been obvious to one of ordinary skill in the art to combine the teachings of Ayyala with that of Kirwan to replace the antiproliferative agent with the radioisotope in the implant, and to modify the method such that a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising the radioisotope is implanted within the eye of a patient being treated for glaucoma wherein the implant is inserted between an anterior chamber of the eye and a subconjunctival space of the eye to form a bleb in the subconjunctival space such that the application of beta radiation is from the implant, to achieve the benefits of radionucleotide beta radiation over conventional methods of glaucoma treatment using implants containing antiproliferative agents.
In regards to claim 63, Kirwan and Ayyala disclose the limitations of claim 62. In addition, Kirwan states on page 207, col 2 (Beta radiation) and pages 211- 213 that Strontium-90 and Ruthenium-106 are the beta emitters used in beta radiation therapy administered to eyes of patients for certain type of ophthalmology treatments. 
In regards to claim 67, Kirwan and Ayyala disclose the limitations of claim 62. In addition, Kirwan states that the radioisotope delivers doses of beta radiation to targets with doses from 250 cGy to 1500 cGy depending on the application (pages 210- 213; pages 210 and 211 have cases where 750 cGy is the dosage of beta radiation for drainage surgery, which falls within the claimed range.).
Regarding claim 68, Kirwan in view of Ayyala teaches limitations of claim 62. Kirwan further teaches wherein a dose of beta radiation is delivered to the target (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), but does not specifically teach wherein the dose at any point on the target is within 20% of a dose at any other point on the target. Nonetheless, Kirwan teaches wherein the beta radiation attenuates very rapidly away from the source (pg 207, col 2, para 2; Beta radiation is a particulate radiation consisting of high-speed electrons, which are rapidly attenuated by biological tissues (2 MeV beta particles have a range of only 1.cm in water). This makes it very useful for superficial radiation treatments where deep tissue penetration is undesirable), and wherein the shape of the source can be custom modified (pg 208, col 1, para 2 - col 2, para 1; The 90Sr source is commercially available for use in pterygium surgery ... These sources have also been used with trabeculectomy ... The dimensions of this source, 11.mm diameter (round) and 3.mm thickness, are not ideal for trabeculectomy, as excellent exposure is required for application ... In future, a custom-shaped device may be available. The source we are using is available with a mask to allow delivery to particular areas), it would have been obvious to one of ordinary skill in the art to design an implant shape taking advantage of the attenuation characteristics such that the dose at any point on the target is within 20% of a dose at any other point on the target, through routine experimentation in order to arrive at an optimum range for therapy administration.

Regarding claim 70, Kirwan teaches a method of reducing inflammation in an eye (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy compared to trabeculectomy alone in a cohort of uncomplicated cases of primary open-angle glaucoma in Hong Kong. Surgical failure was significantly reduced in the irradiated eyes compared to the control eyes; pg 208, col 2, para 3; In rabbit models, which show a considerably more aggressive healing response than man, focal beta radiation attenuates wound healing and prolongs bleb survival. These studies demonstrated reduced fibroblast numbers, without excessive inflammation), said method comprising: applying beta radiation from a radioisotope that emits beta radiation to a target area of the eye (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), wherein the target area is at least a portion of the bleb (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation); wherein the method is effective for reducing inflammation caused by the presence of the foreign body (pg 208, col 2, para 3; In rabbit models, which show a considerably more aggressive healing response than man, focal beta radiation attenuates wound healing and prolongs bleb survival. These studies demonstrated reduced fibroblast numbers, without excessive inflammation). but does not specifically teach the inflammation is due to having a foreign body in the eye, the foreign body being a Minimally Invasive Glaucoma Surgery (MIGS) implant inserted between an anterior chamber of the eye and a subconjunctival space of the eye or between the anterior chamber of the eye and a space between the conjunctiva and Tenon's capsule, the implant causes formation of a bleb for draining aqueous humor. Nonetheless, Ayyala teaches wherein a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising antifibrotic agents is implanted within the eye of a patient being treated for glaucoma wherein the implant is inserted between an anterior chamber of the eye and a subconjunctival space of the eye to form a bleb for draining aqueous humor in the subconjunctival space (para [0023]; My method delivers the antifibrotic agent into a wound produced by surgical intervention in the eye. For example, an implant member carrying the antifibrotic agent may be inserted into the subconjunctival space, and the agent is released over a prolonged period in a slow and sustained fashion to reduce postoperative fibrosis ... The implant member may be inserted locally in a limbal pocket of the eye to inhibit limbal scar tissue from obstructing the eye's deep scleral pocket opening in deep sclerectomy/viscocanulostomy eye operations or trabeculectomy; (trabeculectomy forms a bleb to drain aqueous humor)), and since Kirwan teaches wherein beta radiation is used in place of antifibrotic agents for improved dosimetry control (pg 211, col 2, para 2; The use of antiproliferatives has revolutionised glaucoma drainage surgery. However, the use of liquid antimetabolites may be associated with problems. The variability of the delivery of the drug between the impregnated sponge and the subconjunctival tissues means that accurate dosimetry has proven extremely difficult; pg 212, col 1, para 1; Application of beta radiation is rapid and convenient, and the focal nature of application reduces the risk of accidental overdosage. Both dosimetry and the area treated can be controlled with accuracy), it would have been obvious to one of ordinary skill in the art to combine the teachings of Ayyala with that of Kirwan to replace the antiproliferative agent with the radioisotope in the implant, and to modify the method such that a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising the radioisotope is implanted within the eye of a patient being treated for glaucoma wherein the implant is inserted between an anterior chamber of the eye and a subconjunctival space of the eye to form a bleb for draining aqueous humor in the subconjunctival space such that the application of beta radiation is from the implant, to achieve the benefits of radionucleotide beta radiation over conventional methods of glaucoma treatment using implants containing antiproliferative agents.
In regards to claim 71, Kirwan and Ayyala disclose the limitations of claim 70. In addition, Kirwan states on page 207, col 2 (Beta radiation) and pages 211- 213 that Strontium-90 and Ruthenium-106 are the beta emitters used in beta radiation therapy administered to eyes of patients for certain type of ophthalmology treatments. 
In regards to claim 75, Kirwan and Ayyala disclose the limitations of claim 70. In addition, Kirwan states that the radioisotope delivers doses of beta radiation to targets with doses from 250 cGy to 1500 cGy depending on the application (pages 210- 213; pages 210 and 211 have cases where 750 cGy is the dosage of beta radiation for drainage surgery, which falls within the claimed range.).
Regarding claim 76, Kirwan in view of Ayyala teaches limitations of claim 70. Kirwan further teaches wherein a dose of beta radiation is delivered to the target (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), but does not specifically teach wherein the dose at any point on the target is within 20% of a dose at any other point on the target. Nonetheless, Kirwan teaches wherein the beta radiation attenuates very rapidly away from the source (pg 207, col 2, para 2; Beta radiation is a particulate radiation consisting of high-speed electrons, which are rapidly attenuated by biological tissues (2 MeV beta particles have a range of only 1.cm in water). This makes it very useful for superficial radiation treatments where deep tissue penetration is undesirable), and wherein the shape of the source can be custom modified (pg 208, col 1, para 2 - col 2, para 1; The 90Sr source is commercially available for use in pterygium surgery ... These sources have also been used with trabeculectomy ... The dimensions of this source, 11.mm diameter (round) and 3.mm thickness, are not ideal for trabeculectomy, as excellent exposure is required for application ... In future, a custom-shaped device may be available. The source we are using is available with a mask to allow delivery to particular areas), it would have been obvious to one of ordinary skill in the art to design an implant shape taking advantage of the attenuation characteristics such that the dose at any point on the target is within 20% of a dose at any other point on the target, through routine experimentation in order to arrive at an optimum range for therapy administration.

Regarding claim 78, assuming the claim is directed to a method, Kirwan teaches a radioisotope that emits beta radiation for use in a method of treating glaucoma (pg 211, col 2, para 1; Lai and Ho presented their 1-year results in a prospective trial of the use of beta radiation combined with trabeculectomy compared to trabeculectomy alone in a cohort of uncomplicated cases of primary open-angle glaucoma in Hong Kong; pg 208, col 1, para 2 - col 2, para 1; The 90Sr source is commercially available for use in pterygium surgery ... These sources have also been used with trabeculectomy), the method comprising: applying the beta radiation from the radioisotope to a target area of the eye (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), wherein the target area is at least a portion of the bleb (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation); wherein the method is effective to maintain a functioning drainage bleb (pg 211, col 2, para 1; Lai and Ho presented their 1- year results in a prospective trial of the use of beta radiation combined with trabeculectomy compared to trabeculectomy alone in a cohort of uncomplicated cases of primary open-angle glaucoma in Hong Kong. Surgical failure was significantly reduced in the irradiated eyes compared to the control eyes); pg 208, col 2, para 3; In rabbit models, which show a considerably more aggressive healing response than man, focal beta radiation attenuates wound healing and prolongs bleb survival). but does not specifically teach implanting a Minimally Invasive Glaucoma Surgery (MIGS) implant within the eye of a patient being treated for glaucoma, wherein the implant is implanted trans­sclerally to form a bleb in the subconjunctival space or between the conjunctiva and Tenon's capsule; such that the application of beta radiation is from the implant. Nonetheless, Ayyala teaches wherein a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising antifibrotic agents is implanted within the eye of a patient being treated for glaucoma wherein the implant is implanted trans-sclerally to form a bleb in the subconjunctival space (para [0023]; My method delivers the antifibrotic agent into a wound produced by surgical intervention in the eye. For example, an implant member carrying the antifibrotic agent may be inserted into the subconjunctival space, and the agent is released over a prolonged period in a slow and sustained fashion to reduce postoperative fibrosis ... The implant member may be inserted locally in a limbal pocket of the eye to inhibit limbal scar tissue from obstructing the eye's deep scleral pocket opening in deep sclerectomy/viscocanulostomy eye operations or trabeculectomy), and since Kirwan teaches wherein beta radiation is used in place of antifibrotic agents for improved dosimetry control (pg 211, col 2, para 2; The use of antiproliferatives has revolutionised glaucoma drainage surgery. However, the use of liquid antimetabolites may be associated with problems. The variability of the delivery of the drug between the impregnated sponge and the subconjunctival tissues means that accurate dosimetry has proven extremely difficult; pg 212, col 1, para 1; Application of beta radiation is rapid and convenient, and the focal nature of application reduces the risk of accidental overdosage. Both dosimetry and the area treated can be controlled with accuracy).
Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ayyala with that of Kirwan to replace the antiproliferative agent with the radioisotope in the implant, and to modify the method such that a Minimally Invasive Glaucoma Surgery (MIGS) implant comprising the radioisotope is implanted within the eye of a patient being treated for glaucoma wherein the implant is implanted trans-sclerally to form a blab in the subconjunctival space or between the conjunctiva and Tenon's capsule such that the application of beta radiation is from the implant, to achieve the benefits of radionucleotide beta radiation over conventional methods of glaucoma treatment using implants containing antiproliferative agents.
In regards to claim 79, Kirwan and Ayyala disclose the limitations of claim 54. In addition, Kirwan states on page 207, col 2 (Beta radiation) and pages 211- 213 that Strontium-90 and Ruthenium-106 are the beta emitters used in beta radiation therapy administered to eyes of patients for certain type of ophthalmology treatments. 
In regards to claim 83, Kirwan and Ayyala disclose the limitations of claim 78. In addition, Kirwan states that the radioisotope delivers doses of beta radiation to targets with doses from 250 cGy to 1500 cGy depending on the application (pages 210- 213; pages 210 and 211 have cases where 750 cGy is the dosage of beta radiation for drainage surgery, which falls within the claimed range.).
Regarding claim 84, Kirwan in view of Ayyala teaches limitations of claim 78. Kirwan further teaches wherein a dose of beta radiation is delivered to the target (Fig 2. Diagram illustrating placement of beta radiation at completion of surgery, and a bleb with diffuse morphology following application of beta radiation at the area applied with beta radiation), but does not specifically teach wherein the dose at any point on the target is within 20% of a dose at any other point on the target. Nonetheless, Kirwan teaches wherein the beta radiation attenuates very rapidly away from the source (pg 207, col 2, para 2; Beta radiation is a particulate radiation consisting of high-speed electrons, which are rapidly attenuated by biological tissues (2 MeV beta particles have a range of only 1 cm in water). This makes it very useful for superficial radiation treatments where deep tissue penetration is undesirable), and wherein the shape of the source can be custom modified (pg 208, col 1, para 2 - col 2, para 1; The 90Sr source is commercially available for use in pterygium surgery ... These sources have also been used with trabeculectomy ... The dimensions of this source, 11 mm diameter (round) and 3 mm thickness, are not ideal for trabeculectomy, as excellent exposure is required for application ... In future, a custom-shaped device may be available. The source we are using is available with a mask to allow delivery to particular areas), it would have been obvious to one of ordinary skill in the art to design an implant shape taking advantage of the attenuation characteristics such that the dose at any point on the target is within 20% of a dose at any other point on the target, through routine experimentation in order to arrive at an optimum range for therapy administration.

Allowable Subject Matter
Claims 56-58, 61, 64-66, 69, 72-74, and 77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 56, 57, 64, 65, 72, and 73, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the target of the beta radiation is the perimeter of the bleb.
In regards to claim 58, 66, and 74, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the target area surrounds an end of the MIGS implant.
In regards to claims 61, 69, and 77, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the target area is from 2 to 12 mm in diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791